Citation Nr: 1412470	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  11-21 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a lumbar spine disorder and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for an eye disorder and if so, whether service connection is warranted.

3.  Entitlement to service connection for osteomyelitis.

4.  Entitlement to service connection for a heat disorder.

5.  Entitlement to service connection for ketoacidosis.

6.  Entitlement to service connection for a bilateral leg disorder.

7.  Entitlement to service connection for diabetes, to include as secondary to medication for a lumbar spine disorder.  

8.  Entitlement to service connection for a lung disorder.  

9.  Entitlement to a toe disorder, claimed as first metatarsal phalangeal disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H.Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1957 to September 1957.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).






FINDINGS OF FACT

1.  The Veteran's claims of entitlement to service connection for lumbar spine and eye disorders were denied in an October 1979 Board decision; the Veteran did not perfect an appeal.

2.  Evidence associated with the claims file since October 1979 is new and material and raises a reasonable possibility of substantiating the claims of entitlement to service connection.

3.  A lumbar spine disorder was not incurred in, or aggravated by, active duty service.

4.  An eye disorder was not incurred in, or aggravated by, active duty service.

5.  Osteomyelitis was not incurred in, or aggravated by, active duty service.

6.  A heat disorder was not incurred in, or aggravated by, active duty service.

7.  Ketoacidosis was not incurred in, or aggravated by, active duty service.

8.  A bilateral leg disorder was not incurred in, or aggravated by, active duty service.

9.  Diabetes was not incurred in, or aggravated by, active duty service, or a service connected disorder.

10.  A lung disorder not incurred in, or aggravated by, active duty service.  

11.  A toe disorder not incurred in, or aggravated by, active duty service.




CONCLUSIONS OF LAW

1.  Evidence received since the October 1979 Board decision that denied service connection for lumbar spine and eye disorders, which was the last final denial with respect to these issues, is new and material; the claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2013).

2.  The criteria for entitlement to service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

3.  The criteria for entitlement to service connection for an eye disorder have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

4.  The criteria for entitlement to service connection for osteomyelitis have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

5.  The criteria for entitlement to service connection for a heat disorder have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

6.  The criteria for entitlement to service connection for ketoacidosis have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

7.  The criteria for entitlement to service connection for a bilateral leg disorder have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

8.  The criteria for entitlement to service connection for diabetes have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).

9.  The criteria for entitlement to service connection for a lung disorder have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

10.  The criteria for entitlement to service connection for a toe disorder have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in letters prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the adjudication of petitions to reopen service connection claims, the appellant be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.  This notice was provided to the Veteran.  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records and identified private treatment records have been obtained and associated with the claims file.  To the extent that records from Dr. F-T. could not be obtained, the Veteran was informed in December 2009 that the RO could not read his authorization form and he should submit a new one.  He failed to respond to this request.

The Veteran's service treatment records are not available.  After a complete search, the National Personnel Records Center (NPRC) reported that the record may be 'fire-related' and that there were no service treatment records on file.  In situations where the service records are incomplete, lost or presumed destroyed through no fault of the veteran, VA has a heightened duty to assist in the development of the case, as well as a heightened obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt doctrine.  See Marciniak v. Brown, 10 Vet. App. 198, 200 (1997), citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Veteran was informed in December 2009 that his records were missing.  He filed an NA Form 13055 in March 2010 stating his injuries occurred in 1957.  The RO informed him he needed to provide a 90 day period in which to search.  He provided this in June 2010 and the records were requested in June 2010.  The NPRC responded that no records were available.  The Board finds that VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

A VA examination was not provided in conjunction with the Veteran's claims, and, as discussed below, the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  In the present case, there is no competent evidence of record to support a finding that the Veteran's claims disorders are related to service.  The Veteran himself has provided statements that his disabilities are related to service, and although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, these disorders fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).  The Veteran has not satisfied all the elements of McLendon v. Nicholson, 20 Vet. App. 79 (2006); therefore, VA is not required to provide him with a VA examination in conjunction with his claims.

In light of the foregoing, all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

New and Material Evidence

The Veteran sought service connection for lumbar spine and eye disorders which were denied in an October 1979 Board decision.  The Veteran did not complete an appeal for this decision and it is final.  

Upon review, the Board finds that evidence received since the October 1979 final decision, to include VA treatment records, is new and material.  The claims are reopened.  

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Service connection may also be granted for a chronic disease, including arthritis, when it is manifested to a compensable degree within one year of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(d) if the evidence shows a chronic disease first diagnosed after service was incurred in service.  The term 'chronic disease,' whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Osteomyelitis, Heat Disorder, Ketoacidosis, Bilateral Leg Disorder, Lung Disorder, Toe Disorder

The Veteran contends that these conditions began in service and continued on thereafter.  He has been diagnosed with degenerative changes of the left ankle.  See October 2008 and May 2009 treatment records.  

After reviewing the claims file, the Board finds that there is no competent evidence of record which shows that the Veteran currently, or since his appeal was filed, has been diagnosed with osteomyelitis, a heat disorder, a bilateral leg disorder, a lung disorder, or a toe disorder for which service connection is warranted.  Without a current diagnosis of a disability, the Board cannot grant service connection.  To prevail on the issue of service connection, a current disability must have existed on or after the date of application for that disability.  See 38 U.S.C.A. § 1131; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

To the extent that the Veteran claims service connection for ketoacidosis, or an increased level of ketones, this is a lab finding which cannot be considered a disability for which service connection is warranted.

The Board acknowledges the Veteran's contention that he has medical disorders which began in service.  As noted, although lay persons are competent to provide opinions on some medical issues, the Veteran is not competed to diagnose the claimed disorders and relate them to service.  See Kahana, supra, Jandreau, supra.  

While the Board appreciates the Veteran's service, there is no competent and credible evidence showing that he has been diagnosed with osteomyelitis, a heat disorder, a bilateral leg disorder, a lung disorder, or a toe disorder for which service connection is warranted.  The Veteran has produced no competent evidence or medical opinion in support of his claim that he has these disabilities, and the preponderance of the evidence is against the Veteran's claims.  Accordingly, the Veteran's claims for service connection must be denied.

Lumbar Spine Disorder, Eye Disorder, and Diabetes

The Veteran has been diagnosed with diabetes as well as lumbar spondylosis, degenerative disc disease, and lumbar strain.  The Veteran has also been diagnosed with diabetic retinopathy.  See e.g., February 2010 VA treatment record.  

Initially, the Board notes there is no evidence to support the Veteran's contention that his diabetes is related to medication he takes for his service connected lumbar spine disorder.  Regardless, the claim for service connection for a lumbar spine disorder has been denied in this decision.  Insofar as the condition to which the Veteran claims the disability is secondary has not been granted service connection, the claim for secondary service connection must also fail.  See 38 C.F.R. § 3.310.  For this reason, the appellant's claim for secondary service connection must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim based on a lack of legal merit).

The Veteran's claim will be considered on a direct basis to accord him every possible consideration.  For the reasons that follow, the Board concludes that service connection is not warranted on a direct basis either.

The first complaints of a lumbar spine disorder or an eye disorder come from a statement dated in June 1978, 21 years after separation from service.  The first complaints of diabetes are over 40 years after the Veteran separated.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the veteran has not complained of the disorder at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  This evidence weighs against the Veteran's claims for service connection.

The Veteran was afforded a VA examination in December 2010.  The Veteran alleged that he slipped and fell in service and injured his back.  He reported severe stabbing pain in his lumbar spine.  The examiner did not relate the Veteran's lumbar spine disorder to service.  The examiner noted no service treatment records, but also no evidence of treatment for many years after separation from service.  He further opined that the Veteran's lumbar spine disorder is more likely related to aging.  

The Veteran is competent to testify regarding symptoms.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Furthermore, an absence of evidence of a disorder may not be considered substantive negative evidence.  See Buczynski v. Shinseki, 24 Vet. App. 221 (2011).  The exception is "where the silence in regard to a condition can be taken as proof that a doctor did not observe the symptom" or if the fact would have normally been recorded.  See, supra; see also Buczynski, supra.

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board has considered the Veteran's assertions that his claimed disorders are related to his service.  The Board observes that the Veteran, as a layperson, is competent to describe symptoms that he has experienced, such as back pain.  Layno, supra.  However, the Veteran's claimed conditions are not disorders where lay observation has been found to be competent to establish a diagnosis or the presence of the disability, therefore the determination as to the diagnosis or presence of the disability is medical in nature and not capable of lay observation.  Savage v. Gober, 10 Vet. App. 488 (1997); Barr, supra.  Although lay evidence may establish a diagnosis of certain medical conditions, such as a simple medical condition, determining the etiology of lumbar arthritis, diabetic retinopathy, and diabetes are not simple medical conditions.  Jandreau, supra.

Here, the Board finds that the reported lay history of a lumbar spine disorder, eye disorder, and diabetes while competent, is nonetheless not credible.  Emphasis is placed on the gap between separation from service in 1957 and the first complaints of these conditions 21 years later.  See Maxson, supra.  A VA examination in June 1978 failed to diagnose diabetes or an eye disorder and only noted the Veteran had lumbar strain.  Furthermore, the December 2010 VA examiner related the Veteran's lumbar spine disorder to aging, not service.

As noted above, the Board cannot determine that the lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, supra; Kahana, supra; Buczynski, supra.  However, the Board can weigh the Veteran's failure to complain of these disorders for over 20 years and medical opinions against the Veteran's statements.  While the Veteran has made broad allegations as to service incurrence in service, a VA examination in 1978 found no evidence of an eye disorder or diabetes and a VA examiner found that the Veteran's lumbar spine disorder was not related to service.  

Accordingly, the Board finds the statements asserting the claimed conditions began in service lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

Further, as there is no evidence of record of arthritis within one year of service discharge, the presumption of service connection is not applicable because the disorder's onset was beyond the presumptive period.  38 C.F.R. §§ 3.307, 3.309(a).

The Board finds that the claimed disorders are not shown to have had their onset during service, and are unrelated to a disease, injury, or event during service.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection.  As such, that doctrine is not applicable in the instant appeal, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

New and material evidence having been received, the claims of entitlement to service connection for lumbar spine and eye disorders are reopened; to this extent only, the appeals are granted.

Entitlement to service connection for a lumbar spine disorder is denied.  

Entitlement to service connection for an eye disorder is denied.  

Entitlement to service connection for osteomyelitis is denied.  

Entitlement to service connection for a heat disorder is denied.  

Entitlement to service connection for ketoacidosis is denied.  

Entitlement to service connection for a bilateral leg disorder is denied.  

Entitlement to service connection for diabetes is denied.  

Entitlement to service connection for a lung disorder is denied.  

Entitlement to service connection for a toe disorder is denied.  



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


